 Case 1:18-cv-00632-RJJ-PJG ECF No. 74 filed 08/19/19 PageID.647 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                           NO. 1:18-cv-00632
      Plaintiff,
                                           HON. ROBERT J. JONKER
v
                                           MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

      Defendants.

Christopher S. Patterson (P74350)          Mark E. Donnelly (P39281)
John S. Brennan (P55431)                   Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC           Attorney for Defendants
Attorneys for Plaintiff                    Complex Litigation Division
4151 Okemos Road                           P.O. Box 30736
Okemos, MI 48864                           Lansing, MI 48909
(517) 381-0100                             (517) 335-3055
                                                                         /

                            JOINT STATUS REPORT

      In response to this Court’s August 9, 2019 Order (R. 73) Plaintiff and
Defendants, by counsel, state that Defendants’ interlocutory appeal based upon
qualified immunity remains pending in the Sixth Circuit Court of Appeals. Only
Plaintiff’s cross-appeal was voluntarily dismissed. The parties respectfully request
that the district court proceedings remain stayed pending the outcome of
Defendants’ appeal.
Dated: August 19, 2019                 s/John S. Brennan (w/consent)
                                       John S. Brennan (P55431)
                                       Attorney for Plaintiff


Dated: August 19, 2019                 s/Mark E. Donnelly (P39281)
                                       Mark E. Donnelly (P39281)
                                       Attorney for Defendants
